The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks in the response filed December 17, 2020.  Claim 38 has been amended for clarity, however the claims have not been amended in a manner that further limits the claimed subject matter.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claims 1 – 3, 8 – 10, 26 – 28 and 33 – 62 are currently pending.  Claims 1 – 3, 8 – 10, 26 – 28, 33 – 37 and 49 – 62 are withdrawn from further consideration.  Claims 38 – 48 are under examination in the instant office action. 


Maintained Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 38 – 42 and 47 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Wassel et al. in US 2014/0275263 et al. (published: September 18, 2014) in view of Chiras et al. in Critical Reviews in Clinical Laboratory Sciences, 52(1): 12 – 27 (2015), del V Cano et al. in PPAR Research Volume 2008, Article ID 821592, 5 pages (2008) and Egger et al. in PLosOne 7(2), 1 – 12 (2012), as evidenced by American Macular Degeneration Foundation at http://web.archive.org/web/20140120080418/https://www.macular.org/dry-amd.
Wassel teaches microemulsion formulations useful as pharmaceutical carriers for topical delivery of therapeutically meaningful amounts of lipophilic APIs to internal structures of the eye, wherein said formulations are suitable for topical administration to the eye, in the form of eyedrops; and wherein said formulations are effective to treat diseases of the posterior segment of the eye (p [0007]).  Wassel teaches the API represents about 0.01 to about 5 percent (w/v) of the composition, and a specific embodiments wherein the API is the elected fibrate compound fenofibrate (p [0123], Claim 15; instant Claims 40 – 42).  Wassel teaches the diseases of the posterior segment of the eye are characterized by inflammation, neovascularization, vascular leakage, fibrosis, or any combination thereof and more specifically an embodiment wherein the disease of the posterior segment of the eye is selected from the group consisting of: age-related macular degeneration (AMD), diabetic retinopathy, posterior uveitis, retinal edema, macular edema, and retinal vein occlusion p [0126] – [0127]).  Wassel teaches the term AMD specifically includes both dry AMD and wet AMD (p 
Wassel teaches the preparation, stability and in vivo topical delivery to rats, mice and rabbits of a microemulsion formulation in the form of eye drops comprising fenofibrate (Examples 7 – 11).  Wassel teaches the in vivo efficacy of a fenofibrate (0.5%) microemulsion formulation administered topically to the eye, as eye drops (instant Claim 47), in a laser-induced choroidal neovascularization rodent model (Example 12).
Wassel teaches the step of topically administering as eye drops a formulation comprising an effective amount of the fibrate compound, fenofibrate to a subject having dry age-related macular degeneration.  Wassel does not teach the steps of determining expression or activity levels of peroxisome proliferator-activated receptor-gamma coactivator 1-alpha (PGC-1α) in a sample obtained from the subject, and administering fenofibrate when there is a reduction in the expression or activity levels of PGC-1α in the sample compared to normal levels of PGC-1α.
Chiras teaches epidemiologic, genetic and molecular studies support a major role for oxidative stress in the development of dry AMD and that understanding the early molecular events in the pathogenesis and the exact role of oxidative stress in dry AMD may provide novel opportunities for therapeutic intervention for the prevention of progression to advanced disease (Abstract, page 15).
Chiras teaches that oxidative stress refers to cellular or molecular damage caused by reactive oxygen species, which especially occurs in age-related conditions as a result of an imbalance between the production of reactive oxygen species and the 
Chiras also does not teach the steps of determining expression or activity levels of peroxisome proliferator-activated receptor-gamma coactivator 1-alpha (PGC-1α) in a sample obtained from the subject as recited in instant Claim 38.  Chiras sets forth a mechanistic basis for treating dry AMD; i.e. minimizing role of oxidative stress, caused by reactive oxygen species.  However, Chiras does not teach administering fenofibrate to a patient to treat dry AMD, nor any relationship between fenofibrate and minimizing oxidative stress, wherein oxidative stress plays a major role in the development of dry AMD.
Del V Cano teaches PPAR-α as potential therapeutic agents for the treatment of AMD.  Del V Cano teaches biological pathways important to the onset and progression of dry AMD include immune modulation, lipid regulation and oxidant/antioxidant pathways (Abstract).  
Del V Cano teaches fenofibrate is a ligand known to activate PPAR-α (which is present in the retina) and that activation of PPAR-α may have a potential role in oxidant/antioxidant pathways now strongly implicated in the pathogenesis of dry AMD (page 2).
Del V Cano teaches there is a substantial literature linking oxidative damage to dry AMD pathogenesis and that PPAR-α could theoretically inhibit AMD progression via eﬀects on oxidative pathways.  Del V Cano teaches it has been previously reported that 
The combination of Wassel, Chiras and del V Cano renders prima facie obvious a method of treating dry AMD comprising topically or orally administering the elected fibrate, the PPARα agonist compound fenofibrate, to a subject in need thereof, with a reasonable expectation of success because oxidative stress plays a major role in the development of dry AMD and because fenofibrate is an antioxidant, known to activate antioxidant enzymes, such as super oxide dismutase and glutathione peroxidase, and thus will reduce oxidative stress.
However, the cited combination of references does not teach or suggest the steps of determining expression or activity levels of peroxisome proliferator-activated receptor-gamma coactivator 1-alpha (PGC-1α) in a sample obtained from the subject as recited in instant Claim 38.  
Egger teaches peroxisome proliferator-activated receptor γ coactivator 1 (PGC-1) proteins are key regulators of cellular bioenergetics and are accordingly expressed in tissues with a high energetic demand (Abstract).  Egger teaches 1) Of all tissues examined, PGC-1α is found at high levels in the retina, most prominently in the 
Egger teaches pathological conditions of the retina such as age-related macular degeneration and diabetic retinopathy are associated with excess generation of reactive oxygen species (ROS), inflammation and endoplasmic reticulum stress, which result in apoptosis and tissue degeneration; wherein PGC-1α affects these processes by promoting ROS detoxification, ameliorating endoplasmic reticulum stress and modulating tissue as well as systemic inflammation (page 2).
Eggers teaches PGC-1α promotes reactive oxygen species (ROS) detoxification in the retina, wherein an excess of ROS is associated with age-related macular degeneration, but does not explicitly teach or suggest determining expression or activity levels of peroxisome proliferator-activated receptor-gamma coactivator 1-alpha (PGC-1α) as a step in a method of treating dry AMD.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of treating dry AMD comprising topically administering to the eye as taught by Wassel, by adding the 
1) Chiras teaches oxidative stress plays a major role in the development of dry AMD; 2) Del V Cano teaches fenofibrate is a ligand known to active PPAR-α and that activation of PPAR-α may have a potential role in oxidant/antioxidant pathways strongly implicated in the pathogenesis of dry AMD and 3)  Egger teaches i) pathological conditions of the retina such as age-related macular degeneration are associated with excess generation of reactive oxygen species (ROS), wherein PGC-1α affects these processes by promoting ROS detoxification; and ii) reduced levels of PGC-1α are observed in retinal disease models.
As such one of ordinary skill treating subjects suffering from dry AMD would have been motivated to determine whether the expression or activity levels of PGC-1α were reduced compared to normal levels (wherein “normal” levels are reasonably taken to be levels in a subject showing no measurable symptoms of dry AMD) because Egger teaches PGC-1α promotes ROS detoxification.  Accordingly, reduced levels of PGC-1α (observed in the retinal disease models of Egger) would indicate higher levels of ROS and provide motivation to one of ordinary skill to administer the antioxidant fenofibrate, taught by del V Cano and Chiras to have a role in reducing ROS, a pathway strongly implicated in the pathogenesis of dry AMD (and moreover, taught to induce, through PPAR-α activation expression of antioxidant enzymes super oxide dismutase and glutathione peroxidase).  Finally, it is noted that Egger’s teaching of determining levels of PGC-1α expression in various tissues would necessitate obtaining a sample from a subject to determine said levels as recited in step a) of instant Claim 38.
prima facie obvious to alternatively administer fenofibrate orally because, as taught by del V Cano, oral administration of fenofibrate is known to be safe and effective.
It is noted that the cited prior art neither teaches nor suggests that administration of the elected fibrate compound fenofibrate induces expression of PGC-1α.  However, because the cited prior art references renders prima facie obvious administering the elected fibrate compound to the same patient population; i.e. subjects in need of treatment of dry AMD who have been determined to have a reduction in expression or activity levels of PGC-1α, any functional outcomes that accrue from said administration (e.g. inducing expression of PGC-1α in retinal pigment epithelial cells), would naturally flow, irrespective of whether the prior art was aware of said outcome.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
With respect to the language recited in amended Claim 38, requiring that the subjects having dry AMD have drusen in the macula of one or both eyes, as evidenced by American Macular Degeneration Foundation, dry AMD is characterized by and associated with, the presence of drusen in the macula of one or both eyes (see below).   
In the "dry" type of macular degeneration, the deterioration of the retina is associated with the formation of small yellow deposits, known as drusen, under the macula.

and,



Accordingly, all subjects diagnosed with dry AMD, would, in view of dry AMD’s characteristic feature of the presence of drusen in the macula of one or both eyes, possess this feature, absent specific evidence to the contrary. 
Claim 45 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Wassel et al. in US 2014/0275263 et al. (published: September 18, 2014) in view of Chiras et al. in Critical Reviews in Clinical Laboratory Sciences, 52(1): 12 – 27 (2015), del V Cano et al. in PPAR Research Volume 2008, Article ID 821592, 5 pages (2008) and Egger et al. in PLosOne 7(2), 1 – 12 (2012), as evidenced by American Macular Degeneration Foundation at http://web.archive.org/web/20140120080418/https://www.macular.org/dry-amd, as applied to the rejection of Claims 38 – 42 and 47 in the 103(a) rejection above, and further in view of Chen et al. in Diabetes 62:261 – 272 (2013).
As discussed above, the combination of Wassel, Chiras, del V Cano and Egger render prima facie obvious a method of treating dry AMD to a subject in need thereof, said method comprising topically or orally administering the elected fibrate compound, fenofibrate, wherein a sample from said subject is determined to have reduced expression or activity levels of peroxisome proliferator-activated receptor-gamma coactivator 1-alpha (PGC-1α) compared to normal levels of PGC-1α.
The combination of references does not render prima facie obvious administering fenofibrate to said subjects by ocular injection.  
Chen teaches the effect of the PPARα agonist fenofibrate in models of diabetic retinopathy (DR, Abstract).  Chen teaches significant and/or favorable effects on DR 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of administering fenofibrate from topical (as taught by Wassel) to oral or ocular injection in the method of treating dry AMD rendered obvious by Wassel, Chiras, Egger and del V Cano. One would have been motivated to do so because Chen teaches alternative forms of administering fenofibrate (oral or intravitreal injection) are known in the art and each has been shown to result in a significant or favorable therapeutic effect on alternative ocular disease, diabetic retinopathy.  As such there would have been a reasoanble expectation that oral or intravitreal injection of fenofibrate (taught to be effective in treating dry AMD by Wassel) would also be effective when administered orally or by ocular injection.  
Claims 43, 44, 46 and 48 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Wassel et al. in US 2014/0275263 et al. (published: September 18, 2014) in view of Chiras et al. in Critical Reviews in Clinical Laboratory Sciences, 52(1): 12 – 27 (2015, published online: October 2014), del V Cano et al. in PPAR Research Volume 2008, Article ID 821592, 5 pages (2008), Egger et al. in PLosOne 7(2), 1 – 12 (2012), and Chen et al. in Diabetes 62:261 – 272 (2013), as evidenced by American Macular Degeneration Foundation at http://web.archive.org/web/20140120080418/https://www.macular.org/dry-amd, as applied to the rejection of Claims 38 – 42, 45 and 47 in the 103(a) rejections above, and further in view of Goodman and Gilman’s The Pharmacological Basis of Therapeutics (Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29.
prima facie obvious a method of treating dry AMD to a subject in need thereof, said method comprising administering the elected fibrate compound, fenofibrate, topically, orally or by ocular injection, wherein a sample from said subject is determined to have reduced expression or activity levels of peroxisome proliferator-activated receptor-gamma coactivator 1-alpha (PGC-1α) compared to normal levels of PGC-1α.
The combination of references does not render prima facie obvious administering fenofibrate topically, orally or by ocular injection by the dose ranges recited in instant Claims 43, 44, 46 or 48.
However, the amount of drug administered is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicant is advised that recitation of dosages of fenofibrate administered by known routes, without more, is generally insufficient to patentably distinguish over the prior art.
Furthermore, though the cited prior art is silent on the precise amounts fenofibrate to be administered topically, orally or by ocular injection, determination of amounts of fenofibrate that would be effective to treat dry AMD would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as the activity, efficacy, prima facie obvious to the skilled artisan.  Please see MPEP 2144.05(II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  
Further, Goodman and Gilman’s teach that dosage regimen optimization is routine practice in the pharmaceutical art.  For example on pages 27 and 28 under the heading: Individualizing dosage, the authors mention that: “A rational dosage regimen is based on knowledge of pharmacokinetic parameters (F, CL, Vss and t1/2) and some information about rates of absorption and distribution of the drug”.  They also teach: “Individualization of the dosage regimen to a particular patient is, therefore, critical for optimal therapy.  The pharmacokinetic principles, described above, provide a basis for modifying the dosage regimen to obtain a desired degree of efficacy with a minimum of unacceptable adverse effects.”
prima facie obvious for one skilled in the art to modify the topical (Wassel), oral (del V Cano, Chen) or ocular injection (Chen) with an effective amount of the known drug fenofibrate to treat a known disease dry AMD, since dose regimen optimization is routine practice in the pharmaceutical art.  One would be motivated to do so, with a reasonable expectation of success, to determine the best dose regimen required for optimal therapy for a particular patient.

Response to Arguments
1)  Applicant argues (Remarks, pages 10 – 11):
The Office Action’s prima facie case as to why one of ordinary skill in the art would arrive at the method of instant claim 38 relies on Wassel’s disclosure of administering fenofibrate to treat diseases of the posterior segment of the eye that include dry age-related macular degeneration (AMD); Chiras’s disclosure that oxidative stress can play a major role in the development of dry AMD; and del V Cano’s teaching that fenofibrate is a ligand of peroxisome proliferator-activated receptor-a (PPAR-α) and that activation of PPAR-α may have a potential role in oxidant/antioxidant pathways implicated in the pathogenesis of dry AMD. (Id. at 4-6). According to the Office Action, Egger teaches that (i) pathological conditions of the retina such as AMD are associated with excess generation of reactive oxygen species (ROS), in which PGC-1α affects these processes by promoting ROS detoxification; and (ii) reduced levels of PGC-1α are observed in retinal disease models. (Id. at 8-9). The Office Action states that one of ordinary skill treating dry AMD would have been motivated to determine whether the expression or activity levels of peroxisome proliferator-activated receptor-gamma coactivator 1-alpha (PGC-1α) were reduced compared to normal levels, because Egger teaches that PGC-1α promotes detoxification, and therefore reduced levels of PGC-1α would indicate higher levels of ROS and provide motivation to administer fenofibrate. (Id at 9).

However, Applicant disagrees that the teachings in Egger would motivate the skilled artisan to add a step to the disclosures of Wassel, Chiras, and del V Cano of determining the expression or activity levels of PGC-1α in a sample obtained from a subject. The studies described in Eggers assesses the “expression patterns of PGC-1α and PGC-1β in retinal development, adult retina, and mouse models for degenerative retinal diseases”; and investigates the effect of genetic ablation of PGC-1α on “changes in gene expression, morphology, and function in the basal, dark condition and upon light-induced retinal stress and damage.” (Eggers, p.2). There is no indication from any of the results of these studies that changes in PGC-1α expression or activity levels produced ROS, inhibited the antioxidant defense response, or generally increased oxidative stress. While Eggers states that PGC-1α can promote ROS detoxification (see id.), Eggers does not actually show that low expression or activity levels of PGC-1α results in problematic ROS production. And while the Office Action states that “reduced levels of PGC-1α. . . would indicate higher levels of ROS and provide motivation to one of ordinary skill to administer the antioxidant 

This argument has been carefully considered but is not found to be persuasive.   First, in response to applicant's arguments against the references individually (Egger), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, while the alleged deficiencies of Egger discussed by Applicant are acknowledged, this is not persuasive because the rejection is rendered prima facie obvious over the combination of Wassel, Chiras, del V Cano and Egger.
Second, the combination of Wassel, Chiras and del V Cano render obvious a method for treating dry AMD comprising administering fenofibrate, a ligand known to activate PPAR-α (which is present in the retina) and that activation of PPAR-α may have a potential role in oxidant/antioxidant pathways now strongly implicated in the pathogenesis of dry AMD.  Egger is cited as teaching pathological conditions of the retina such as age-related macular degeneration are associated with excess generation of reactive oxygen species (ROS), wherein PGC-1α affects these processes by promoting ROS detoxification; and ii) reduced levels of PGC-1α are observed in retinal disease models.  As such, Egger provides technical reasoning for the step of determining the level of PGC-1α in a subject having dry AMD prior to administering fenofibrate (a step taught by Wassel) because Chiras and del V Cano teach 1) a mechanistic basis for treating dry AMD by minimizing role of oxidative stress, caused by reactive oxygen species, and 2) fenofibrate has a role in oxidant/antioxidant pathways 
As such there would have been a reasonable expectation that fenofibrate would be effective in reducing ROS in subjects having dry AMD who have low levels of PGC-1α, because PGC-1α, when present at lower levels would be less effective in reducing oxidative stress by the process of ROS detoxification.

2)  Applicant argues (Remarks, pages 10 – 11):
Applicant asserts that the Office Action employs impermissible hindsight to arrive at the invention of instant claim 38. None of Wassel, Chiras, or del V Cano even mentions PGC-1α.

In fact, as discussed in the Office Action, del V Cano teaches that the activation of PPAR-α may have a potential role in oxidant/antioxidant pathways that are implicated in the pathogenesis of dry AMD. (Id. at 6). Based on these teachings, one of ordinary skill in the art would be interested in determining expression or activity levels of PPAR-α, not PGC-1α, especially given that, as established above, there is no indication in Eggers that low expression or activity levels of PGC-1α actually lead to oxidative stress or ROS production. Given the teachings of Wassel, Chiras, and del V Cano, and the above-noted lack of teachings in Egger, the establishment of a prima facie case of obviousness against instant claim 38 in view of the references has to rely on the knowledge of the solution obtained by the inventors that requires determining expression or activity levels of PGC-1α, and such reliance on the solution is improper. See Insite Vision Inc. v. Sandoz, Inc., 783 F.3d 853, 859 (Fed. Cir. 2015).

This argument has been carefully considered but is not found to be persuasive.   First it is noted that, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the present case, the elements recited in the claims were each well known to one of ordinary skill at the time the invention was made.  The motivation to practice each of the method steps recited in the instant claims, specifically determining the expression or activity levels of PGC-1α in a subject having dry AMD and administering the elected compound fenofibrate to said patient having dry AMD, when there is a reduction in the expression or activity levels of PGC-1α compared to normal levels is clearly set forth in the combined teachings of the references applied in the current 103(a) rejection. Applicant has not provided any specific reasons as to why the rationale provided by the examiner to combine said teachings is improper. 
Further, in response to applicant's argument that “[b]ased on these teachings, one of ordinary skill in the art would be interested in determining expression or activity levels of PPAR-α, not PGC-1α”, the fact that applicant has recognized another advantage (induction of expression or activity levels of PPAR-α following administration of fenofibrate to a subject having dry AMD) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the present case the prior art renders obvious a method of administering PPAR-α agonist fenofibrate (the elected compound that induces expression or activity levels of PGC-1α) to a subject having dry AMD and having low levels of PGC-1α because fenofibrate is effective in reducing excess reactive oxygen species (ROS), 

Conclusion
Claims 38 – 48 are rejected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628